Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 08 March 2022 has been fully considered.

Applicant argues:
Applicant respectfully submits that neither Diddi nor Rampen disclose each and every element of claim 1, arranged as in the claim or otherwise.

For example, neither reference discloses a system comprising, inter alia, a waste heat source configured to produce a hot fluid and a heater in fluid communication with the waste heat source, the heater configured to circulate carbon dioxide vapor in heat exchange relationship with the hot fluid produced by the waste heat source to heat the carbon dioxide vapor. At most, Diddi and Rampen disclose using a combustor (Diddi) or burner (Rampen) which burn fuel to generate heat to heat the carbon dioxide, instead of using a hot fluid generated by a separate waste heat source, where the hot fluid is employed by a heater to heat the carbon dioxide in the manner recited in claim

1. Absent the missing disclosure, neither Diddi nor Rampen can anticipate claim 1.

For at least these reasons, Applicant respectfully submits that new claim 1 is patentable over both Diddi and Rampen. Withdrawal of the 35 U.S.C. 102(a)(1) rejections of claim 1 is respectfully requested.

Independent Claims 12 and 13

Claims 12 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0039701 (Diddi) in view of US 7637457 (Bennett). Claims 12-13 were further rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0174585 (Rampen).

Claims 12 and 13 were amended to include features similar to those discussed above with respect to amended claim 1. Applicant respectfully submits that neither the combination of Diddi and Bennett nor Rampen alone teach or suggest all of the features now recited in claims 12 and 13. Accordingly, Applicant respectfully submits that claims 12 and 13 are patentable. Withdrawal of the 35 U.S.C. 103 rejections of claims 12 and 13 is respectfully requested.

Examiner’s response:

	For the reasons set forth above, the rejections have been maintained and this Office Action has been made FINAL.  Note a new reference has been found to reject amended claim 9 and newly added claims 19-20.

35 USC 102(a1) rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 13, 17, 18, 21-22, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2012/0039701 (Diddi).
	Regarding independent claims 1, 13, Diddi discloses a waste heat recovery system, comprising: a Brayton cycle system comprising: a waste heat source (hot gas expander 87), a heater (heat exchanger 76, heated by a waste heat source from gas expander 87 to produce a hot fluid (exhaust gas from gas expander 87, said gas expander 87 is driven by combusted fluid from a combustor 84) in figure 3, 14 in figure 1 and equivalent heaters in other figures) configured to circulate carbon dioxide (paragraph 23) vapor in heat exchange relationship with a hot fluid (hot air/fuel, exhaust gas, paragraph 25) to heat the carbon dioxide vapor; an expander (18, 64) coupled to the heater (14, 84) and configured to expand the carbon dioxide vapor; a cooler (30, or 78 to cooling circuit 90); a compressor (12, 62) configured to compress the carbon dioxide vapor fed through the cooler (90); and a heat exchanger (recuperator 74, paragraph 27) configured to circulate the carbon dioxide vapor from the expander (64) to the cooler (78, 90) in heat exchange relationship with the carbon dioxide vapor from the compressor (62) to the heater (84), wherein the expander (64) and the compressor (62) are mechanically coupled volumetric machines. (Diddi clearly discloses a hot fluid from the combustor 84 in figure 3. Thus, now by interpreting Diddi slightly differently, the heat exchanger 76 can be the heater, the exhaust combusted fluid from gas expander 87 is the hot fluid or waste heat source as claimed. In other words, the combustor 84 generates combusted fluid to drive the gas expander 87 (usually expander 87 is a gas turbine), then the exhaust hot gas from gas expander is used to heat  the heat exchanger 76.)
	Regarding claim 2, the expander can be turbine (paragraph 6) which is an impulse expander, paragraphs 19, 21 discloses radial/axial expanders.  

	Regarding claim 11, paragraph 23 discloses output of expander 64 drive a power generation unit 63.
	Regarding claim 17, the compressor 62 is multistage compressor.
	Regarding claim 18, the burner in combustor 84 heats the hot fluid to drive the expander 87, then the hot fluid from expander 87 heats the heat exchanger 76.
	Regarding claims 21-22, the heater 76 does not receive or burn fuel.  Also, the exhaust gas is from the gas expander 87 as noted above.
	
35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2012/0039701 (Diddi) in view of US 2015/0135767 (Currence).  Diddi teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the intercooler has liquid coolant and separator drums.  Currence teaches a closed gas cycle having a compressor 42 with water-cooled intercooler 44, pump 48, and a separator drum 46 (paragraphs 41-42).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use liquid .
Claims 9, 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2012/0039701 (Diddi) in view of US 2014/0150443 (Laing).  Diddi teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the waste heat source is a gas turbine.  Laing teaches a waste heat source that is a gas turbine 40 to produce hot exhaust gas to drive a bottoming Brayton cycle.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use a gas turbine in place of the gas expander 87 in Diddi as taught by Laing for the purpose of providing appropriate amount of heat.  Please also note that the gas expander 87 in Diddi is usually a gas turbine anyway.


Claims 7-8, 14-16, are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2012/0039701 (Diddi).  Diddi discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the specific temperatures/pressures ratios.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the temperatures/pressures ratios in these claims involves only change of proportions of the materials, or the result of “routine optimization”.  Since Diddi clearly discloses the same Brayton cycle with carbon dioxide, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific temperatures/pressures ratios and operating temperatures/pressures at various locations as claimed in Diddi for the purpose of achieving equivalent power output based on the specifically set temperatures/pressures.  

s 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2012/0039701 (Diddi) in view of US 7637457 (Bennett).  Diddi teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach a frame, and crankcase assembly with crank pins, the compressor/expander are piston/cylinder types connected to the crankcase assembly through the crank pins.  Bennett teaches a closed gas cycle having a frame (figure 22), crankcase having crank pins, the compressor/expander are piston/cylinder types connected to the crankcase assembly through the crank pins (figures 21-22).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use frame, crankcase, crank pins, and piston-cylinder compressors/expanders connected with said crank pins in Diddi as taught by Bennett for the purpose of generating equivalent rotary power based on the piston-cylinder compressors/expanders.
Claim 19 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2012/0039701 (Diddi) in view of Bennett and further in view of US 2014/0150443 (Laing).  Diddi as modified teaches all the claimed subject matter as set forth above in the rejection of claim 12, but still does not teach that the waste heat source is a gas turbine.  Laing teaches a waste heat source that is a gas turbine 40 to produce hot exhaust gas to drive a bottoming Brayton cycle.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use a gas turbine in place of the gas expander 87 in Diddi as taught by Laing for the purpose of providing appropriate amount of heat.  Please also note that the gas expander 87 in Diddi is usually a gas turbine anyway.


Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/14/2022